FILED
                             NOT FOR PUBLICATION                             JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAKHABERI SHARABIDZE,                            No. 07-73867

               Petitioner,                       Agency No. A079-580-213

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Kakhaberi Sharabidze, a native and citizen of Georgia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence findings of fact, including adverse credibility determinations. See

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We deny the petition for

review.

      We lack jurisdiction to review Sharabidze’s contention that the

government’s failure to forward a copy of his asylum application to the

Department of State for an advisory opinion requires remand pursuant to 8 C.F.R.

§ 208.11(a), and his contention that the IJ applied the incorrect standard in

evaluating his CAT claim because he failed to exhaust these issues before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the IJ’s adverse credibility determination

based upon the omission from his asylum application of the two arrests and

beatings to which he testified, and based upon the inconsistencies between

Sharabidze’s testimony and asylum application regarding whether he was fired

from the national ensemble for being a deserter and whether he was in hiding in

T’bilisi between 1995 and 2000. See Chebchoub, 257 F.3d at 1043. Sharabidze’s

assertion that the IJ failed to evaluate his explanations for these discrepancies is

belied by the record. See Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir. 2004). In the




                                           2                                     07-73867
absence of credible testimony, Sharabidze’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      Because Sharabidze’s CAT claim is based on the same testimony found to

be not credible, and Sharabidze does not point to any other evidence that shows it

is more likely than not he would be tortured if returned to Georgia, his CAT claim

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                    07-73867